Per Cueiam :
In this case sentence was suspended by the court, and no judgment was ever rendered. Thereafter, and on June 24, 1912, a notice of appeal to this court was served. As the sentence was suspended there was no judgment of conviction, and it was held in People v. Flaherty, 126 App. Div. 65, 22 N. Y. Crim. 372, 110 N. Y. Supp. 699, and People v. Markham, 114 App. Div. 387, 20 N. Y. Crim. 278, 99 N. Y. Supp. 1092, that there could be no appeal from a conviction in the absence of a judgment.-
The motion is therefore granted, and the appeal dismissed.